Title: To James Madison from David Jones, 30 November 1812
From: Jones, David
To: Madison, James


Dear Sir,Eastown Chester County Nov. 30. 1812.
God has given you the hig[h]est Station in the united States. It is in your power to do much good or much evil. It is your Duty, to obey the will of the People expressed by the Majority. It must be your wish to know what the People think, if they are in the habit of thinking on our publick affairs. Suppose my Communications are disagreeable to you, it can do no harm to know my Mind, for other Persons may think as I think. The Newspapers inform us of some kind of Proposals for an armistice. It is my opinion this is desinged [sic] to gain Time, & I know some of the best Pollititians are of the Same opinion. Their view is to amuse you & throw you off your gard, and relax your Exertions for war. Never was England in a worse Situation than at present, and knows not what to do. She Justly fears insurrections. Trade is ruined, & never will be regained. The Inhabitants are enraged. What is to be done? They must pretend to be willing to redress our Rongs. But all is Deception, they are not yet reduced low enough. Will they give up the Lake Trade totally? I beleive they will not till they are compelled. Besides the Indian war has been very expensive, and we cannot, on Just Principles, make Peace without a Compensation; and must at least give up upper Canada. I told you last march that I feared taking Quebec would cost too much blood. Let us take all the rest of Canada, & Quebec will fall of Course. You must not depend on Militia only on Immergencies. They are extreamly useful, but they soon wish to return home to attend to their domestic affairs. You will see several Numbers in Duanes paper under the Signature of the old Soldier, I am the author. My object was to demonstrate, that our old Custom of Treaties is rong. That we must never solicit a Treaty. That we must humble the Savages. That they must, as a Conquered People ask for peace. That we must grant it only on Condition that they shall apply themselves to a farming Life, and abandon their former mode of Life.
With respect to the north west army, I beleive Harrison will be Equal to the Task, if he can be properly supported. It is my opinion, he will meet with little opposition on his way to Detroit. But what can he do there? He cannot attempt F. Maulden without two mortars and heavy artiliry, for no Doubt, the british have made it Strong. I have heard of no artiliry sent to Harrison. The Israelites could not make brick without Straw. I received a letter from New Connecticut, which gave information that one of Gen. Hull’s Captains Named Rose said that after his Capture, a briti[s]h officer told him, that the briti[s]h did not intend to fight, if the americans had approached the fort. The Terms of Capitilation were drawn up & ready to be signed, but Hull retreated as a Drunkard, & Coward & a Treator. If he is fooll enough to appear on trial, he must be condemned as a Treator or a Coward, either of these Charges is sufficient to condemn any man in a Court martial.
I hope a large army will be raised to make short work 20000d may not be too Large for Canada. We should run no risque. I am pointedly against a large Navy. It is impossible for us to equal England. I should think it much more eligible to apply to France for 5 or 6 frigats to come to our Coasts, where they can Serve France more effectually than at home, where they are roting. I meet with no man of any military knowledge pleased with the Commander in Cheif of the army. I hope some man better Qualified can be found. In the Circle of my acquaintance, there is no man Superior to general Armstrong, but your knowledge may be more extensive.
When I had the honour of conversing with you last march, I told you I had no thoughts of Serving in the army as a Chaplain; but I have changed my mind on the Subject, & from Patriotism, I cannot stay at home, it rest with you to say whether I shall visit the army on my own Expenses or the Publicks. I think I know well the Duty of that Station, and if there should be a vacancy I will accept of it at least for one year.
Should Clinton succeed in the Tory Ticket, I shall stand no Chance, for he will soon be informed, that I have used all my Influence against him.
Should you see proper to w[r]ite to me, you must direct. The Revd. David Jones Eastown Chester County Pennsylvania. To be left at the spread Eagle post office LanCaster Turn pike.
Should you wish for any information about me, I would refer you to Mr Smiley, mr Roberts, mr Finley who all are well acquainted with me.
Praying you may be directed by him who is the fountain of grace & wisdom, & that you be enabled to direct the helm through the present Storm I am with much respect, your most obedient & humble Servt.
David Jones
